Citation Nr: 1111378	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-37 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision that was issued by the Regional Office (RO) in Togus, Maine that denied an increased rating for PTSD.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

The Veteran is seeking a rating in excess of 50 percent for PTSD.  Throughout the record, it has been noted that he has received treatment through the Portland Vet Center, which is a division of the Department of Veterans' Affairs.  As such, records from that facility should have been obtained by the RO prior to adjudicating this claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The RO incorrectly requested the Veteran to obtain these records, and when he did not do so, the claim was denied, in part because those records were not provided by the Veteran.  

It appears that, at least in recent years, the Veteran has spent his winters in Florida.  It is not clear whether, during his stay in Florida, he receives psychiatric treatment through any VA facility in that state.  That should be ascertained, and if necessary, those records should be obtained.  

In view of the foregoing, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated the veteran for PTSD since November 2009.  An inquiry is to be made regarding any psychiatric treatment in Florida, including the names and addresses of all VA and non-VA medical care providers.  The AMC/RO is to obtain the complete records of the Veteran's treatment at the Portland, Maine Vet Center.  After the Veteran has signed the appropriate releases for private health care providers, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on his or her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


